DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 07/09/2021 to the Office Action mailed on 04/13/2021 is acknowledged.
 
Claim Status
Claims 1, 3, 4, 10, 15, and 18-21 are pending. 
Claims 2, 5-9, 11-14, 16, and 17 were previously cancelled.
Claims 1, 3, 4, and 15 are currently amended. 
Claims 18-21 are newly added.
Claims 1, 3, 4, 10, 15, and 18-21 have been examined.
Claims 1, 3, 4, 10, 15, and 18-21 are rejected.

Priority
	Priority to 371 PCT/US2016/045363 filed on 08/03/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Response to Applicant’s Arguments
The rejection of claims 1, 3, 4, 10, and 15 under 35 U.S.C. 103 as being unpatentable over Morrison (US Patent 4719101, Published 01/12/1988) in view of Staffier et al. (US Patent 3996346, Published 12/07/1976) as evidenced by Cropper et al. (International Application Published Under the PCT WO 2015/181029 A1, Published 12/03/2015) is withdrawn in view of the amendment to the claims. 

This is a new ground of rejection necessitated by the amendment to the claims.
Claim 1, 3, 4, 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwass (US Patent 5393518 A, Published 02/28/1995) in view of Magnant et al. (US Patent Application Publication 2007/0009459 A1, Published 01/11/2007) as evidenced by Cropper et al. (International Application Published Under the PCT WO 2015/181029 A1, Published 12/03/2015).
The claims are directed to a roll-on composition comprising an antiperspirant, 3-5% ethoxylated oleic alcohol, and about 57% water. The claims are further directed to a method of reducing malodor associated with a volatile fatty acid comprising topically applying to skin the roll-on composition.
Kwass teaches a clear roll-on antiperspirant composition (title). A preferred composition comprises Aluminum zirconium, 1.04% Oleth-5, and 28.23% water (column 3, lines 6267 and column 4, lines 1-17). Stabilizing agents include polyalkoxylated alcohol, which also improves the washability of the product, is in particular Oleth-5 (column 2, lines 3-20). In a particular embodiment the comprising 25-40% water and 0.5-1.5% polyalkoxylated alcohol (column 2, lines 59-66).
Kwass lacks a teaching wherein the composition comprises 3-5% of ethoxylated alcohol and/or about 57% water. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the amount of Oleth-5 to an amount instantly claimed, i.e. 3-5% and have a reasonable expectation of success. One would have been motivated to do so since Magnant et al. teach that alkoxylated fatty alcohols, preferably ethoxylated fatty alcohols, which include Oleth-5 can be added to an antiperspirant composition in an amount of 2-6%, which the instant claim amount falls within, since it is being added as a stabilizer.
With regard to the instantly claimed amount of water and instantly claimed amounts of oleic alcohol, these ware obvious amounts through routine optimization of the composition of Kwass. 
Cropper et al. teach that skin and sweat comprise malodor compounds including volatile fatty acids including isovaleric acid and 3-methyl-2-hexenoic acid (page 11, lines 22-26). Since, the composition of Tsukada et al. are applied to skin for the purpose of preventing and/or reducing sweating and odor it would inherently also reduce the naturally present volatile fatty acids present therein. Therefore, the instant claims limitation is inherently taught by the method and composition of Kwass.
Therefore, the instant claim is rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwass (US Patent 5393518 A, Published 02/28/1995) in view of Magnant et al. (US Patent Application Publication 2007/0009459 A1, Published 01/11/2007) as evidenced by Cropper et al. (International Application Published Under the PCT WO 2015/181029 A1, Published 12/03/2015) as applied to claims 1, 3, 4, 10,  above, and further in view of Albericio Palomera et al. (US Patent Application Publication 2016/0185819 A1, Published 06/30/2016).
The claims are further directed to the ethoxylated oleic alcohol having four or fewer ethylene oxide units.
The teachings of Kwass, Magnant et al. and Cropper et al. are discussed above.
Kwass lacks a teaching wherein the antiperspirant comprises an ethoxylated oleic alcohol with four or fewer ethylene oxide units.
Albericio Palimera et al. teach an ethoxylated fatty alcohols include ethoxylated derivatives of oleyl alcohol suhc as oleth-5, oleth-2, oleth-3, and oleth-4 (paragraph 0101). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute oleth-5 in the composition of Kwass with oleth-2, oleth-3, and/or oleth-4 and have a reasonable expectation of success. One would have been motivated to do so since Albericio Palimera et al. teach that they are all ethoxylated fatty alcohols and Kwass teach that these types of compounds are useful in stabilization of the antiperspirant composition. 
Therefore, the instant claim is rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/               Primary Examiner, Art Unit 1617